These are appeals in this appropriation case, by claimant landowner from a judgment awarding damages, on the ground of inadequacy; by claimant lessee from a judgment dismissing its claim, for failure of proof; and by the State from an order denying its motion for consolidation. The appropriated property was a gasoline station, under construction, owned by Buffardi and leased to Sun Oil Co., not in possession. We find no adequate, competent evidentiary support for either the calculations or the hypothesis upon which was based the opinion of value advanced by appellant lessee’s expert; and hence do not pass upon the measure of damage which he employed. The award to the fee owner was adequate. We will not disturb the exercise of the trial court’s discretion in denying consolidation at so late a stage of the proceedings. A different problem with respect to the matter of consolidation would confront us, however, were we to reverse the judgments and direct a new trial. Order and judgments affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.